967 F.2d 583
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rose Marie ADAMS-FICARRO, Plaintiff-Appellant,v.Bert B. BAILEY, Judge;  A. Richard Grant, Judge;  CATHY L.NAUGLE, Judge, Defendants-Appellees.
No. 91-35940.
United States Court of Appeals, Ninth Circuit.
Submitted May 26, 1992.*Decided June 3, 1992.

Before FARRIS, DAVID K. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Rose Marie Adams-Ficarro appeals pro se the district court's dismissal of her 42 U.S.C. § 1983 action as frivolous pursuant to 28 U.S.C. § 1915(d).   We review for abuse of discretion,  Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (May 4, 1992), and we affirm.


3
It is firmly established that judges are immune from liability under section 1983 for acts committed within the course of their official duties.   Pierson v. Ray, 386 U.S. 547, 553-54 (1967);   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (judges have absolute immunity for judicial actions taken within the subject matter jurisdiction of the court).   A complaint is frivolous "where it lacks an arguable basis in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).  "An action may be dismissed under section 1915(d) where the defense is complete and obvious from the face of the pleadings or the court's own records."   Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.1984).


4
In her complaint, Adams-Ficarro alleged that three judges denied her right to due process because they each had a conflict of interest and committed various prejudicial acts when they presided over Adams-Ficarro's trial.   Adams-Ficarro's claims rest on the erroneous premise that judges can be sued under section 1983 for acts that were committed within the course of their judicial duties.   See Pierson, 386 U.S. at 553-54;   Ashelman, 793 F.2d at 1075.   Accordingly, because Adams-Ficarro's complaint lacks an arguable basis in law, the district court did not abuse its discretion in dismissing it.   See Neitzke, 490 U.S. at 325;   Franklin, 745 F.2d at 1228.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3